Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	Claims 1-20 are pending. Claims 12-20 are withdrawn and claims 1-11 are under examination.
Priority
Applicant’s claim for domestic priority under 35 U.S.C. 119(e) is acknowledged.  

Drawings
The drawings in this application have been accepted.  No further action by Applicant is required.

Election/Restrictions
Applicant’s election without traverse of Group I claims 1-11 is acknowledged.
Claims 12-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 4/19/22.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1-11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  This is a written description rejection.
 The claims are drawn to an composition comprising a therapeutic antibody, wherein the antibody is specific for binding to an epitope of curli and further wherein the epitope of curli comprises  a sequence having homology to an antibody binding site of one or more heterologous amyloid proteins. 
The genus of antibodies is required to have the functions of inhibiting fibrillization of one or more heterologous amyloid proteins; prevention of biofilm formation or altering biofilm architecture; reducing biofilm biomass of gram-positive, gram-negative and combinations thereof.
Antibodies are glycoproteins, composed of light (L) and heavy (H) polypeptide chains. The simplest antibody has a "Y" shape and consists of four polypeptides: 2 Heavy-chains (VH) and 2 Light-chains (VL). Disulfide bonds link the four chains. An individual antibody molecule will have identical H- and identical L-chains. L- and H-chains are subdivided into two regions: variable and constant. The regions have segments or domains, which are three-dimensionally folded and repeating. An L-chain consists of one variable (V1) and one constant (C1) domain. Most H chains consist of one variable (VH) and three constant (CH) domains. The variable regions are responsible for antigen binding. The constant regions encode several necessary biologic functions including complement fixation and binding to cell surface receptors. The complement binding site is located in the CH2 domain. See US 2005/0112139 figure 1 and paragraph 17. 
Antibodies can exist in a variety of form – polyclonals, monoclonals, fv, Fab, F(ab)2, single chain and humanized. See specification at page 10.
There are 3 complementarity determining regions (CDR) in each of  the VH amd VL chains making a total of 6 CDRs.
There is highly variable structure in the antigen binding variable region and most variability derives from the CDRs. The intervening framework sequences around the CDRs are less variable.
The CDRs are considered to be the region of contact between antibody and the antigen and are necessary for binding. See Almagro et al. Frontiers in Bioscience 13:1619-1633, 2008.
 The CDRs are highly diverse in structure and their sequences do not correlate to binding in a predictable fashion. For instance,  Edwards et al   (J. Mol. Biol. (2003) 334,103-118) found that a library contained over 1000 antibodies that bound to a single 51 kDa protein, including 1098 unique VH and 705 VL sequences and there were 568 different CDR3 regions – high diversity.
	Thus, correlation between structure and function is less likely for antibodies than for other molecules and because of the diversity, particularly in the CDRs, one generally cannot envision the structure of an antibody by knowing its binding characteristics.
	The specification teaches that amyloids from prokaryotic and eukaryotic origin do not share primary sequence structure, however amyloids from both lineages share a common conserved beta sheet structure (see page 58 lines 25-30). 
	The ability of monoclonal antibodies to bind to and inhibit the fibrilization of bacterial amyloid curli implicated in biofilm formation was tested: various monoclonal antibodies were identified that exhibit reactivity against amyloid-beta that as well exhibit anti-curli properties within the context of S. typhimurium biofilms. See under example 1.
	Four monoclonal antibodies: ALZ.3H3, ALZ.2C10, ALZ.4G1 and ALZ.4A6  are described in the specification.  The brief description of drawings showing that ALZ.3H3 disrupts S. typhimurium biofilm and reduces fibrilization of curli and synergism between ALZ.3H3 and antibiotic for reduction of S. typhimurium biofilm formation in vitro and in vivo.
	The specification does not clearly identify the epitope of Curli comprising a sequence having homology to an antibody binding site of one or more heterologous amyloid proteins.
	Thus, while ALZ.3H3 binds curli and amyloid-beta – the epitope of Curli  to which this antibody binds is not identified in the specification.
Even if the epitope of curli which comprises a sequence having homology to an antibody binding site of one or more heterologous amyloid proteins was disclosed, such a disclosure does not put one of ordinary skill in the art  in possession of the genus of said claimed antibodies - even when preparation of such antibodies is routine and conventional. When an antibody is claimed, 35 U. S.C. section 112 (a) requires adequate written description of the antibody itself. Amgen v. Sanofi, 872 F.3d 1367 (Fed. Cir. 2017) at 872 F. 3d at 1378-79.
As to the other 3 antibodies disclosed in the specification ALZ.2C10, ALZ.4G1 and ALZ.4A6, it is not clear whether these also bind to the epitope of curli and whether they have the functions of inhibiting fibrillization of one or more heterologous amyloid proteins; prevention of biofilm formation or altering biofilm architecture; reducing biofilm biomass of gram-positive, gram-negative and combinations thereof.
	The description of the 4 monoclonal antibodies is insufficient to describe the genus of antibodies being claimed and is not representative of the genus.
 A "representative number of species" means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. See AbbVie Deutschland GmbH & Co., KG v. Janssen Biotech, Inc., 759 F.3d 1285, 1300, 111 USPQ2d 1780, 1790 (Fed. Cir. 2014) (Claims directed to a functionally defined genus of antibodies were not supported by a disclosure that "only describe[d] one type of structurally similar antibodies" that "are not representative of the full variety or scope of the genus."). 
The genus of antibodies and their different forms that can be generated against an epitope of curli comprising a sequence having homology to an antibody binding site of one or more heterologous amyloid proteins is very large and comprises structurally diverse antibodies with varying level of function.
The 4 monoclonal antibodies is not representative of said genus of antibodies do not qualitatively represent other types of antibodies encompassed by the genus. 
See Enzo Biochem, 323 F.3d at 966, 63 USPQ2d at 1615; Noelle v. Lederman, 355 F.3d 1343, 1350, 69 USPQ2d 1508, 1514 (Fed. Cir. 2004) (Fed. Cir. 2004) ("[A] patentee of a biotechnological invention cannot necessarily claim a genus after only describing a limited number of species because there may be unpredictability in the results obtained from species other than those specifically enumerated."). "A patentee will not be deemed to have invented species sufficient to constitute the genus by virtue of having disclosed a single species when … the evidence indicates ordinary artisans could not predict the operability in the invention of any species other than the one disclosed."
Due to the structure of antibodies, there is clearly unpredictability in function of those antibodies. Correlation between structure and function is less likely for antibodies for the reasons set forth above.
With regards to claim 7, describing the monoclonal antibody only by the heavy chain sequence or sub-sequences thereof or light chain sequence or subsequences thereof, for example “ALZ.3H3, comprising at least one of a heavy chain amino acid sequence as set forth in SEQ ID NO: 2 and a light chain amino acid sequence as set forth in SEQ ID NO: 35), does not put application in possession of the variant monoclonal antibodies that bind to an epitope of curli. This is because both the light chain and heavy chain sequences of each monoclonal antibody (e.g.”ALZ.3H3 comprising the heavy chain amino acid sequence SEQ ID NO: 2 and the light  chain amino acid sequence SEQ ID NO: 35)  or all 6 CDRs in both the light chain and the heavy chain of each monoclonal antibody is required for binding.
Possession may not be shown by merely describing how to obtain possession of members of the claimed genus or how to identify their common structural features. See University of Rochester, 358 F.3d at 927, 69USPQ2d at 1895.  The written description provision of 35 U.S.C. § 112 are severable from its enablement provision Vas-Cath, Inc. v. Mahurkar, 1115. 
With the written description of a genus, however, merely drawing a fence around a perceived genus is not a description of the genus. One needs to show that one has truly invented the genus, i.e., that one has conceived and described sufficient representative species encompassing the breadth of the genus. Otherwise, one has only a research plan, leaving it to others to explore the unknown contours of the claimed genus. See Ariad, 598 F.3d at 1353 (The written description requirement guards against claims that "merely recite a description of the problem to be solved while claiming all solutions to it and . . . cover any compound later actually invented and determined to fall within the claim's functional boundaries.").
Abbvie Deutschland GmbH & Co. v. Janssen Biotech, Inc., 759 F.3d 1285, 1300, 111 U.S.P.Q.2d 1780, 1790, 2014 BL 183329, 12 (Fed. Cir. 2014).
	In view of the above, considerations, the claims do not comply with the written description requirement.


Claim Rejections - 35 USC § 102 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 8 and 10-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gebbink et al. US 2009/020980 8/13/2009 cited previously.
Claim 1: Gebbink discloses a composition comprising a therapeutic antibody, wherein the antibody is specific for binding to an epitope of curli (e.g. E. coli curli which comprise cross-beta structure) and further wherein the epitope of curli comprises a sequence having homology to an antibody binding site of one or more heterologous amyloid proteins (e.g.  ross-beta structure comprising universal cross-beta structure epitope) as follows: 
In yet another embodiment, the invention provides the use of a compound capable of binding to a cross-B structure for the removal of cross-beta structures. Preferably, the compound is a protein and/or a functional equivalent and/or a functional fragment thereof.... (see paragraph 51). In another preferred embodiment, the protein is an antibody and/or a functional equivalent and/or a functional fragment
thereof....(see paragraph 52).  With this use, the invention provides, for example, a therapeutic method to remove cross-beta structure-comprising proteins (paragraph 52). 
It was not until the present invention that a universal cross-B-structure epitope was disclosed, Para. [0055].  It has been established that E. coli bacteria express an amyloid core protein, curli, Para. [0326]; A crossbeta structure precursor is defined as a protein conformation that precedes the formation of any of the aforementioned structural stages of a crossbeta structure. Non-limiting examples of-peptides with crossbeta structure precursor conformation are... human amyloid-B peptides see paragraph 5 -(corresponding to heterologous amyloid protein). 
Regarding Claim 2, Gebbink disclose wherein the antibody inhibits fibrillization of one or more heterologous amyloid proteins (Furthermore, the invention provides, amongst other things, compounds and methods... 2) for inhibiting the formation of -amyloid fibrils, and/or aggregates or deposits of proteinaceous molecules comprising crossbeta structure, Paras. [0112]-[0114)).
Regarding Claim 3 and 5, since the antibody of Gebbink is specific for binding to an epitope of curli as set forth above in claim 1, thus said antibody would also have the property of preventing biofilm formation or altering biofilm architecture. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to distinguish the claimed invention from the prior art. If the prior art is capable of performing the intended use, it meets the limitation for preventing biofilm formation or altering biofilm architecture, wherein the biofilm mass is associated with bacteria selected from the group consisting of gram-positive, gram-negative and a combination thereof.
Regarding Claim 4, since the antibody of Gebbink is specific for binding to an epitope of curli as set forth above in claim 1, thus said antibody would also have the property of reducing biofilm mass. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to distinguish the claimed invention from the prior art. If the prior art is capable of performing the intended use, it meets the limitation for effectively reducing biofilm mass. 
Regarding Claim 6, since the antibody of Gebbink is specific for binding to an epitope of curli as set forth above in claim 1, thus said antibody would also have the property of inhibiting amyloid-beta fibrillization and preventing biofilm formation or altering biofilm architecture. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to distinguish the claimed invention from the prior art. If the prior art is capable of performing the intended use, it meets the limitation inhibiting amyloid-beta fibrillization and preventing biofilm formation or altering biofilm architecture.
Regarding Claim 8, the recitation  "for application to a surface of a medical device”  is  an intended use of the claimed product. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. In the instant case, the, composition can be applied to a surface of a medical device. Gebbink et al disclose application of the antibody to a medical device. See paragraph 63.
Claim 10, since the composition can be used to removal of cross-beta structures  or for detection of cross-beta structures for detection and treatment of diseases associated with excessive formation of cross-beta structure (see paragraph 119, 122, 129-133), the antibody composition would necessarily comprise a pharmaceutically acceptable carrier. Gebbink et al disclose the antibody composition comprises a pharmaceutically acceptable carrier or excipient (see paragraph 135).
Claim 11: Gebbink et al disclose the composition is a topical formulation (paragraph 136) and can comprise gelatin (a gel) or hydrogel. See paragraph 135.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gebbink et al. US 2009/020980 8/13/2009 in view of Gysemans et al. US2013/0115257 5/9/13.
Claim 1: Gebbink discloses a composition comprising a therapeutic antibody, wherein the antibody is specific for binding to an epitope of curli (e.g. E. coli curli which comprise cross-beta structure) and further wherein the epitope of curli comprises a sequence having homology to an antibody binding site of one or more heterologous amyloid proteins (e.g.  ross-beta structure comprising universal cross-beta structure epitope) as follows: 
In yet another embodiment, the invention provides the use of a compound capable of binding to a cross-B structure for the removal of cross-beta structures. Preferably, the compound is a protein and/or a functional equivalent and/or a functional fragment thereof.... (see paragraph 51). In another preferred embodiment, the protein is an antibody and/or a functional equivalent and/or a functional fragment
thereof....(see paragraph 52).  With this use, the invention provides, for example, a therapeutic method to remove cross-beta structure-comprising proteins (paragraph 52). 
It was not until the present invention that a universal cross-B-structure epitope was disclosed, Para. [0055].  It has been established that E. coli bacteria express an amyloid core protein, curli, Para. [0326]; A crossbeta structure precursor is defined as a protein conformation that precedes the formation of any of the aforementioned structural stages of a crossbeta structure. Non-limiting examples of-peptides with crossbeta structure precursor conformation are... human amyloid-B peptides see paragraph 5 -(corresponding to heterologous amyloid protein). 
Gebbink et al disclose the antibody composition comprises a pharmaceutically acceptable carrier or excipient (see paragraph 135) but does not disclose the composition comprises an antibiotic.
Gysemans et al discloses  that composition for removal or destruction of amyloid fibril or amyloid adhesins (which are abundant in natural biofilms)  can further comprise antibacterial agent such as antibiotic. See paragraph 1-3, 5, 11-12, 13 and page 18 claims 68-69.
It would have been prima facie obvious to a person of ordinary skill in the art at as of the effective filing date of the instant invention to have added an antibiotic to composition of  Gebbink et al, thus resulting in the instant invention with a reasonable expectation of success. The motivation to do so is that Gysemans et al discloses  that composition for removal or destruction of amyloid fibril or amyloid adhesins (which are abundant in natural biofilms)  can further comprise an antibacterial agent such as an antibiotic.
Status of the Claims
Claims 1-11 are rejected. Claims 12-20 are withdrawn.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUWATOSIN A OGUNBIYI whose telephone number is (571)272-9939. The examiner can normally be reached IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Nickol can be reached on 5712720835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OLUWATOSIN A OGUNBIYI/Primary Examiner, Art Unit 1645